Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims from pending
Application No. 17/559,095
Claims from U.S.
Patent No 11,224,024
1. A wireless device for a wireless communications system comprising: 

at least one transceiver; 

at least one antenna; 

at least one processor operably coupled to the at least one transceiver; and 

memory comprising instructions executable by the at least one processor whereby the wireless device is operable to perform a method comprising: 

obtaining: 

a numerology parameter NUM used by a network node to transmit at least a portion of one or more synchronization signals (SS) during a first time period, t1, and a second time period, t2, 

periodicity parameters T1 and T2 of the one or more SS transmitted during the first and second time periods, t1 and t2, respectively, and 

bandwidth parameters BW1 and BW2 and bandwidth center parameters BWC1 and BWC2 for the one or more SS during the first and second time periods, t1 and t2, respectively; 

determining one or more antenna configuration characteristics C of the network node operable to transmit the at least a portion of the one or more SS during the first and second time periods t1 and t2; and 

based on the NUM, T1, T2, BW1, BWC1, BW2, and BWC2 parameters and the one or more C characteristics, determining a time Tss associated with a measurement of the one or more SS.

1. A method of operating a wireless device in a wireless communications network, the method comprising: 

obtaining: 

a numerology parameter NUM used by a network node to transmit at least a portion of one or more synchronization signals (SS) during a first time period, t1, and a second time period, t2, 

periodicity parameters T1 and T2 of the one or more SS transmitted during the first and second time periods, t1 and t2, respectively, and 

bandwidth parameters BW1 and BW2 and bandwidth center parameters BWC1 and BWC2 for the one or more SS during the first and second time periods, t1 and t2, respectively; 

determining one or more antenna configuration characteristics C of the network node operable to transmit the at least a portion of the one or more SS during the first and second time periods t1 and t2; and 

based on the NUM, T1, T2, BW1, BWC1, BW2, and BWC2 parameters and the one or more C characteristics, determining a time Tss associated with a measurement of the one or more SS.
2. The wireless device of claim 1, wherein one or more of the NUM, T1, T2, BW1, BWC1, BW2, and BWC2 parameters is obtained based on at least one of: a pre-defined value, a pre-defined rule, and a message received from the network node.

2. The method of claim 1, wherein one or more of the NUM, T1, T2, BW1, BWC1, BW2, and BWC2 parameters is obtained based on at least one of: a pre-defined value, a pre-defined rule, and a message received from the network node.
3. The wireless device of claim 1, wherein the one or more SS are comprised in one or more corresponding SS blocks and the NUM, T1, T2, BW1, BWC1, BW2, and BWC2 parameters define a timing aspect of the one or more SS blocks.

3. The method of claim 1, wherein the one or more SS are comprised in one or more corresponding SS blocks and the NUM, T1, T2, BW1, BWC1, BW2, and BWC2 parameters define a timing aspect of the one or more SS blocks.
4. The wireless device of claim 1, wherein one or more of the NUM, T1, T2, BW1, BWC1, BW2, and BWC2 parameters is obtained based on one or more of: 

a carrier frequency of the one or more SS, 

a frequency band of the one or more SS, 

a type of cell in which the wireless device is operating, 

a time unit index number of the one or more SS, 

a system bandwidth configured for the network node, 

a duplexing mode configured for the wireless device, and 

an activity state of the network node.

4. The method of claim 1, wherein one or more of the NUM, T1, T2, BW1, BWC1, BW2, and BWC2 parameters is obtained based on one or more of: 

a carrier frequency of the one or more SS, 

a frequency band of the one or more SS, 

a type of cell in which the wireless device is operating, 

a time unit index number of the one or more SS, 

a system bandwidth configured for the network node, 

a duplexing mode configured for the wireless device, and 

an activity state of the network node.
5. The wireless device of claim 1, wherein the NUM parameter is a subcarrier spacing parameter, a symbol length parameter, a slot length parameter, a CP length parameter, a number of subcarriers per resource block, a number of resource blocks with a given bandwidth, or a minislot length parameter.

5. The method of claim 1, wherein the NUM parameter is a subcarrier spacing parameter, a symbol length parameter, a slot length parameter, a Cyclic Prefix (CP) length parameter, a number of subcarriers per resource block, a number of resource blocks with a given bandwidth, or a minislot length parameter.
6. The wireless device of claim 1, wherein BW2 is determined from a rule defining BW2 as a function of BW1, N1, and N2, where N1 and N2 are sample length parameters corresponding to BW1 and BW2, respectively.

6. The method of claim 1, wherein BW2 is determined from a rule defining BW2 as a function of BW1, N1, and N2, where N1 and N2 are sample length parameters corresponding to BW1 and BW2, respectively.
7. The wireless device of claim 1, wherein Tss is a measurement time for obtaining a measurement of the one or more SS or a reporting time for reporting the measurement of the one or more SS.

7. The method of claim 1, wherein Tss is a measurement time for obtaining a measurement of the one or more SS or a reporting time for reporting the measurement of the one or more SS.
8. The wireless device of claim 1, wherein the one or more antenna configuration characteristics C are determined based on an indication of one or more of: 

an activity state of the wireless device, 

if a set of beams used to transmit the one or more SS during time period t1 substantially differs from another set of beams used during time period t2, 

if a measured set of beams used to transmit the one or more SS during time period t1 substantially differs from another measured set of beams used during time period t2, 

if, during one or both of time periods t1 and t2, an antenna configuration of the network node is beamformed, 

if, during both of time periods t1 and t2, an antenna configuration of the network node is non-beamformed but the antenna configuration of the network node during time period t1 differs from the antenna configuration of the network node during time period t2, 

if, during both of time periods t1 and t2, an antenna configuration of the network node is beamformed but the antenna configuration of the network node during time period t1 differs from the antenna configuration of the network node during time period t2, 

if the antenna configuration during time period t1 is the same as the antenna configuration during time period t2 and the one or more SS are transmitted from both beamformed and non-beamformed antenna during time period t1, 

if the antenna configuration during time period t1 is the same as the antenna configuration during time period t2 and the one or more SS are transmitted from both beamformed and non-beamformed antenna during time period t2, 

whether a configuration of at least one of the beams in the set of beams used to transmit the one or more SS during time period t1 substantially differs from a configuration of at least one of the beams of the set of beams used to transmit the one or more SS during time period t2, 

whether a configuration of all of the beams in the set of beams used to transmit the one or more SS during time period t1 substantially differs from a configuration of all of the beams in the set of beams used to transmit the one or more SS during time period t2, 

whether a configuration of all of the beams in the set of beams used to transmit the one or more SS in a cell serving the wireless device during time period t1 substantially differs from a configuration of all of the beams in the set of beams used to transmit the one or more SS in the cell during time period t2, 

whether a configuration of all of the beams in the set of beams used to transmit the one or more SS that are received by the wireless device during time period t1 substantially differs from a configuration of all of the beams in the set of beams used to transmit the one or more SS that are received by the wireless device during time period t2, 

the specific subframes corresponding to the time periods t1 and t2.

8. The method of claim 1, wherein the one or more antenna configuration characteristics C are determined based on an indication of one or more of: 

an activity state of the wireless device, 

if a set of beams used to transmit the one or more SS during time period t1 substantially differs from another set of beams used during time period t2, 

if a measured set of beams used to transmit the one or more SS during time period t1 substantially differs from another measured set of beams used during time period t2, 

if, during one or both of time periods t1 and t2, an antenna configuration of the network node is beamformed, 

if, during both of time periods t1 and t2, an antenna configuration of the network node is non-beamformed but the antenna configuration of the network node during time period t1 differs from the antenna configuration of the network node during time period t2, 

if, during both of time periods t1 and t2, an antenna configuration of the network node is beamformed but the antenna configuration of the network node during time period t1 differs from the antenna configuration of the network node during time period t2, 

if the antenna configuration during time period t1 is the same as the antenna configuration during time period t2 and the one or more SS are transmitted from both beamformed and non-beamformed antenna during time period t1, 

if the antenna configuration during time period t1 is the same as the antenna configuration during time period t2 and the one or more SS are transmitted from both beamformed and non-beamformed antenna during time period t2, 

whether a configuration of at least one of the beams in the set of beams used to transmit the one or more SS during time period t1 substantially differs from a configuration of at least one of the beams of the set of beams used to transmit the one or more SS during time period t2, 

whether a configuration of all of the beams in the set of beams used to transmit the one or more SS during time period t1 substantially differs from a configuration of all of the beams in the set of beams used to transmit the one or more SS during time period t2, 

whether a configuration of all of the beams in the set of beams used to transmit the one or more SS in a cell serving the wireless device during time period t1 substantially differs from a configuration of all of the beams in the set of beams used to transmit the one or more SS in the cell during time period t2, 

whether a configuration of all of the beams in the set of beams used to transmit the one or more SS that are received by the wireless device during time period t1 substantially differs from a configuration of all of the beams in the set of beams used to transmit the one or more SS that are received by the wireless device during time period t2, 

the specific subframes corresponding to the time periods t1 and t2.
9. The wireless device of claim 8, wherein the wireless device is further operable to determine whether the one or more SS are transmitted using beamformed or non-beamformed antenna based on the specific subframes corresponding to the time periods t1 and t2.

9. The method of claim 8, wherein the wireless device determines whether the one or more SS are transmitted using beamformed or non-beamformed antenna based on the specific subframes corresponding to the time periods t1 and t2.
10. The wireless device of claim 9, wherein the specific subframes are determined based on symbol indices corresponding to the time periods t1 and t2.

10. The method of claim 9, wherein the specific subframes are determined based on symbol indices corresponding to the time periods t1 and t2.
11. The wireless device of claim 1, wherein Tss is determined based on one of: 

a maximum function of T1 and T2, 

a minimum function of BW1 and BW2, 

a ratio of T1 to T2, 

a ratio of BW1 to BW2, 

a product of T1 and BW1 and a product of T2 and BW2, 

a product of N1 and BW1 and a product of N2 and BW2, where N1 and N2 are sample length parameters corresponding to BW1 and BW2, respectively, or 

a product of N1 and NBW1 and a product of N2 and NBW2, where NBW1 and NBW2 are frequency domain sample number parameters corresponding to BW1 and BW2, respectively.

11. The method of claim 1, wherein Tss is determined based on one of: 

a maximum function of T1 and T2, 

a minimum function of BW1 and BW2, 

a ratio of T1 to T2, 

a ratio of BW1 to BW2, 

a product of T1 and BW1 and a product of T2 and BW2, 

a product of N1 and BW1 and a product of N2 and BW2, where N1 and N2 are sample length parameters corresponding to BW1 and BW2, respectively, or 

a product of N1 and NBW1 and a product of N2 and NBW2, where NBW1 and NBW2 are frequency domain sample number parameters corresponding to BW1 and BW2, respectively.
12. The wireless device of claim 1, wherein Tss is a function of a number K of times over a period of time that one or more of the T1, T2, BW1, BWC1, BW2, and BWC2 parameters change.

12. The method of claim 1, wherein Tss is a function of a number K of times over a period of time that one or more of the T1, T2, BW1, BWC1, BW2, and BWC2 parameters change.
13. The wireless device of claim 1, wherein the method further comprises using the determined time Tss for one or more operational tasks comprising: 

configuring the wireless device to receive the one or more SS for the measurement during the time Tss, 

combining samples received over the determined time Tss into a measurement result, 

determining a cell ID based on the one or more SS received during the time Tss, 

completing a synchronization procedure within the time Tss, 

completing the measurement or obtaining a result of the measurement within the time Tss, 

time stamping the result of the measurement within the time Tss, 

performing filtering of samples of the one or more SS adaptively based on the time Tss, 

refraining from changing an RF parameter of a receiver in the wireless device during time Tss, 

configuring the receiver to use the same set of receiver beams to receive the one or more SS during the time Tss, 

configuring layer 1 and/or layer 3 filtering adaptively based on the time Tss, 

determining, based on the time Tss, an amount of time relative to a time of measurement of the one or more SS within which to transmit an UL transmission in response to the measurement of the one or more SS, 

determining, based on the time Tss, an amount of time needed to acquire an UL transmission timing, 

indicating the time Tss to another node, and 

storing the time Tss for future use.

13. The method of claim 1, further comprising using the determined time Tss for one or more operational tasks comprising: 

configuring the wireless device to receive the one or more SS for the measurement during the time Tss, 

combining samples received over the determined time Tss into a measurement result, 

determining a cell identification (ID) based on the one or more SS received during the time Tss, 

completing a synchronization procedure within the time Tss, 

completing the measurement or obtaining a result of the measurement within the time Tss, 

time stamping the result of the measurement within the time Tss, 

performing filtering of samples of the one or more SS adaptively based on the time Tss, 

refraining from changing an RF parameter of a receiver in the wireless device during time Tss, 

configuring the receiver to use the same set of receiver beams to receive the one or more SS during the time Tss, 

configuring layer 1 and/or layer 3 filtering adaptively based on the time Tss, 

determining, based on the time Tss, an amount of time relative to a time of measurement of the one or more SS within which to transmit an UL transmission in response to the measurement of the one or more SS, 

determining, based on the time Tss, an amount of time needed to acquire an UL transmission timing, 

indicating the time Tss to another node, and 

storing the time Tss for future use.
14. A network node for a wireless communications system comprising: 

at least one radio unit comprising at least one transmitter; 

at least one processor operably coupled to the at least one radio unit; and 

memory comprising instructions executable by the at least one processor whereby the radio access node is operable to perform a method comprising: 

transmitting, during a first time period t1, at least a portion of one or more non-beamformed SS based on a first cell ID; 

transmitting, during a second time period t2, at least a portion of one or more beamformed SS based on the first cell ID; 

determining a time Tss for the network node to use in association with a measurement, made by a wireless device, of the one or more non-beamformed SS or the one or more beamformed SS.

14. A method of operating a network node in a wireless communications network, the method comprising: 

transmitting, during a first time period t1, at least a portion of one or more non-beamformed synchronization signals (SS) based on a first cell identification (ID); 

transmitting, during a second time period t2, at least a portion of one or more beamformed SS based on the first cell ID; 

determining a time Tss for the network node to use in association with a measurement, made by a wireless device, of the one or more non-beamformed SS or the one or more beamformed SS.
15. The network node of claim 14, wherein the method that the network is operable to perform further comprises: 

obtaining capability information that characterizes a capability of the wireless device for receiving the one or more non-beamformed SS and the one or more beamformed SS, 

wherein the time Tss is determined based on the obtained capability information.

15. The method of claim 14, further comprising: 

obtaining capability information that characterizes a capability of the wireless device for receiving the one or more non-beamformed SS and the one or more beamformed SS, 

wherein the time Tss is determined based on the obtained capability information.
16. The network node of claim 14, wherein the time period t1 corresponds to a first set of resources R1 that are pre-defined for transmission of non-beamformed signals.

16. The method of claim 14, wherein the time period t1 corresponds to a first set of resources R1 that are pre-defined for transmission of non-beamformed signals.
17. The network node of claim 14, wherein the first set of resources R1 are further pre-defined for use with wireless devices in an IDLE state.

17. The method of claim 16, wherein the first set of resources R1 are further pre-defined for use with wireless devices in an IDLE state.
18. The network node of claim 14, wherein a first set of resources R1 comprising the time period t1 at least partially overlap with a second set of resources R2 comprising the time period t2, and wherein an antenna configuration used for a partially overlapping set of one or more resources to transmit the at least a portion of one or more non-beamformed SS is the same as an antenna configuration used for the partially overlapping set of one or more resources to transmit the at least a portion of one or more beamformed SS.

18. The method of claim 14, wherein a first set of resources R1 comprising the time period t1 at least partially overlap with a second set of resources R2 comprising the time period t2, and wherein an antenna configuration used for a partially overlapping set of one or more resources to transmit the at least a portion of one or more non-beamformed SS is the same as an antenna configuration used for the partially overlapping set of one or more resources to transmit the at least a portion of one or more beamformed SS.
19. The network node of claim 14, wherein the time Tss is determined based on one or more of a set of parameters obtained by the network node, the set of parameters comprising: 

a numerology parameter NUM used by the network node to transmit the one or more non-beamformed SS and the one or more beamformed SS, 

periodicity parameters T1 and T2 of the one or more non-beamformed SS and the one or more beamformed SS transmitted during the first and second time periods, t1 and t2, respectively, and 

bandwidth parameters BW1 and BW2 and bandwidth center parameters BWC1 and BWC2 for the one or more non-beamformed SS and the one or more beamformed SS transmitted during the first and second time periods, t1 and t2, respectively.

19. The method of claim 14, wherein the time Tss is determined based on one or more of a set of parameters obtained by the network node, the set of parameters comprising: 

a numerology parameter NUM used by the network node to transmit the one or more non-beamformed SS and the one or more beamformed SS, 

periodicity parameters T1 and T2 of the one or more non-beamformed SS and the one or more beamformed SS transmitted during the first and second time periods, t1 and t2, respectively, and 

bandwidth parameters BW1 and BW2 and bandwidth center parameters BWC1 and BWC2 for the one or more non-beamformed SS and the one or more beamformed SS transmitted during the first and second time periods, t1 and t2, respectively.
20. The network node of claim 14, wherein the method that the network node is operable to perform further comprising receiving, from the wireless device, a result of the measurement made by the wireless device, wherein the time Tss is used to configure a waiting time for receiving the result.

20. The method of claim 14, further comprising receiving, from the wireless device, a result of the measurement made by the wireless device, wherein the time Tss is used to configure a waiting time for receiving the result.
21. The network node of claim 14, wherein the result is received in a message, the message further comprising an indication of a type of SS used for the measurement by the wireless device, the method further comprising performing an operation based on the indication of the type of SS, wherein the operation includes one or more of: 

configuring an SS transmission, 

providing mobility or cell change assistance to the wireless device, 

configuring one or more intra-frequency or inter-frequency measurements for the wireless device, 

adapting DL and/or UL scheduling for the wireless device, 

configuring a set of serving cells for the wireless device, 

configuring, for one or more wireless devices, specific beams for transmitting to or receiving from each of the one or more wireless devices, and 

configuring one or more transmissions to the wireless device.

21. The method of claim 20, wherein the result is received in a message, the message further comprising an indication of a type of SS used for the measurement by the wireless device, the method further comprising performing an operation based on the indication of the type of SS, wherein the operation includes one or more of: 

configuring an SS transmission, 

providing mobility or cell change assistance to the wireless device, 

configuring one or more intra-frequency or inter-frequency measurements for the wireless device, 

adapting DL and/or UL scheduling for the wireless device, 

configuring a set of serving cells for the wireless device, 

configuring, for one or more wireless devices, specific beams for transmitting to or receiving from each of the one or more wireless devices, and 

configuring one or more transmissions to the wireless device.


Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 U.S. Patent No. 11,224,024. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of claims 1-21 of the pending Appl. No. 17/559,095 and the subject matter of claims 1-21 U.S. Patent No. 11,224,024 disclose a similar scope of invention. While the claims are not verbatim copies, they are clearly identical in scope.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed on 12/22/2021 in which claims 1-21 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/22/2021 has been considered by the examiner. The submission is in compliance with the provisions of 37 CFR.

Claim Objections
Claims 5, 13 and 14 are objected to because of the following informalities: 
Claim 5 recites in line 2 “a CP length” and it should be “a Cyclic Prefix (CP) length”. The acronym CP should be fully titled so one skilled in the art can quickly ascertain the gist of the applicant's invention.
Claim 13 recites in line 6 “a cell ID” and it should be “a cell identification (ID)”. The acronym ID should be fully titled so one skilled in the art can quickly ascertain the gist of the applicant's invention.
Claim 14 recites in line 7 “beamformed SS based on a first cell ID” and it should be “beamformed synchronization signals (SS) based on a first cell identification (ID)”. The acronyms SS and ID should be fully titled so one skilled in the art can quickly ascertain the gist of the applicant's invention.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-21 will be allowed after a Terminal Disclaimer is filed to overcome the Double Patenting Rejection presented above, and the Claims Objections shown above are corrected.

Malladi et al. (US 2012/0122446) (provided in the IDS), hereinafter “Malladi”, Gao et al. (US 2019/0229961), hereinafter “Gao” and Doostnejad et al. (US 2018/0006702), hereinafter “Doostnejad” are the closest prior arts found after examiner’s thorough search.

Regarding independent claim 1, the closest prior art Malladi et al. (US 2012/0122446) (provided in the IDS), hereinafter “Malladi” discloses a mobile with a searcher used to detect timing information respectively associated with primary synchronization channels (PSCs) and associated cells (Malladi, Fig. 7, [0077]). Timing information is also calculated based on the receiving information utilized to facilitate locating a desired cell. Malladi further discloses that the mobile device detects secondary synchronization channels (SSCs) in addition to the PSCs (Malladi, Fig. 8, [0079]-[0080]). The mobile device utilizes the PSCs to detect blindly a CP length. The mobile device uses the PSCs, SSCs, and CP lengths to facilitate selecting a cell, which can be the desired base station (e.g., base station having the strongest signal) with which the mobile device can desire to establish communication (Malladi, [0081]).

Regarding independent claim 14, the closest prior art Gao et al. (US 2019/0229961), hereinafter “Gao” discloses a single beam deployment and two examples multi-beam based deployment including five beams and three beams (Gao, Fig. 5, [0055]). As shown, the UE can blindly detect synchronization positions by detecting energy peaks of synchronization. Synchronization signals are transmitted in a predetermined signal transmission pattern within a signal transmission period (Gao, [0056]). The predetermined signal transmission pattern is used to indicate information on synchronization signal transmission, like the transmission time index for the synchronization signals. In such a way, it is possible to use the signal transmission pattern to indicate information on synchronization signal transmission like the transmission time index, which is rather useful especially for an initial access process.

Regarding independent claim 14, the closest prior art Doostnejad et al. (US 2018/0006702), hereinafter “Doostnejad” discloses that a beamforming protocol is based on a sequential sector sweep training, where a first station transmits a synchronization signal (SS) beamformed in different angles over different time symbols; and a second station applies an omnidirectional beam and scans over a plurality of time symbols to detect a best cell identifier (ID) and beam ID of the first station, and sends to the first station feedback indicating the best cell ID and the best beam ID. According to this beamforming protocol, the first station may then transmit with an omnidirectional beam to allow the second station to scan through different receive beams (Doostnejad, [0108]).

However, regarding independent claim 1, Malladi, Gao and Doostnejad either alone or in combination fail to teach or suggest the underlined claimed features of “A wireless device for a wireless communications system comprising: 
at least one transceiver; 
at least one antenna; 
at least one processor operably coupled to the at least one transceiver; and 
memory comprising instructions executable by the at least one processor whereby the wireless device is operable to perform a method comprising: 
obtaining: 
a numerology parameter NUM used by a network node to transmit at least a portion of one or more synchronization signals (SS) during a first time period, t1, and a second time period, t2, 
periodicity parameters T1 and T2 of the one or more SS transmitted during the first and second time periods, t1 and t2, respectively, and 
bandwidth parameters BW1 and BW2 and bandwidth center parameters BWC1 and BWC2 for the one or more SS during the first and second time periods, t1 and t2, respectively; 
determining one or more antenna configuration characteristics C of the network node operable to transmit the at least a portion of the one or more SS during the first and second time periods t1 and t2; and 
based on the NUM, T1, T2, BW1, BWC1, BW2, and BWC2 parameters and the one or more C characteristics, determining a time Tss associated with a measurement of the one or more SS” when taking in context of claim 1 as a whole. Therefore, allowable over the prior art of record, when interpreted in accordance with the present specification description.

Additionally, regarding independent claim 14, Malladi, Gao and Doostnejad either alone or in combination fail to teach or suggest the underlined claimed features of “A network node for a wireless communications system comprising: 
at least one radio unit comprising at least one transmitter; 
at least one processor operably coupled to the at least one radio unit; and 
memory comprising instructions executable by the at least one processor whereby the radio access node is operable to perform a method comprising: 
transmitting, during a first time period t1, at least a portion of one or more non-beamformed SS based on a first cell ID; 
transmitting, during a second time period t2, at least a portion of one or more beamformed SS based on the first cell ID; 
determining a time Tss for the network node to use in association with a measurement, made by a wireless device, of the one or more non-beamformed SS or the one or more beamformed SS” when taking in context of claim 14 as a whole. Therefore, allowable over the prior art of record, when interpreted in accordance with the present specification description.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486. The examiner can normally be reached M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473